Title: James Madison to Bernard Peyton, 16 June 1835
From: Madison, James
To: Peyton, Bernard


                        
                            
                                Dr. Sir.
                            
                            
                                
                                June 16. 1835.
                            
                        
                        
                        My wagon will set off in the morning with two more hogsheads tobacco, which I hope will find a favorable
                            market. The delay in sending it has proceeded from the continued moisture of the weather which prevented its preparatory
                            order. The next load will not be sent until the commencement of our harvest.
                        I subjoin a memorandum of articles which you will please send by the return of the wagon.
                        You will excuse the remark that the bag of coffee last received proves mixed in a large proportion with
                            impurities and inferior dark grains.
                        
                    